Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

	Effective filing date of the claimed invention is 4/8/2021, since applicant failed to provide certified translation for JAPAN 2020-124948 07/22/2020 and JAPAN 2020-201211 12/03/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing device…that executes,” “a relay device…that executes” in claims 1, 12, and 18. Claims 2-11, 13-17, 19-20 are dependent claims with similar issues due to dependency.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see specification ¶[0199] for processing device, which says it’s a processor, and ¶ [0055]  and ¶ [0190] for relay device, which says it’s a communication device, a communication device being a FPGA).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 18 recites the limitation "a first region" in line 20 claim 1, line 15 claim 12, line 13. However, later limitations use “the first storing region.” Should it be –a first storing region—? There is insufficient antecedent basis for “the first storing region” this limitation in the claim. The first mention should be --a first storing region-- or the subsequent mentions should be –the first region--. It’s not clear whether these are referring to the same element or not. Claims 2-11, 13-17, 19-20, have similar issues due to dependency.
Claims 3, recites “the storage number” line 3-4, line 12-13, and “the transferring number” line 5, line 13 “the one or more transmission target data.” line 7, line 10.  However, there are no previous mentions of these elements. There is insufficient antecedent basis for this limitation in the claim. Claim 14, have similar issues to claim 3.
Claim 4, recites “the number of the storage regions,” line 3-4, 11-12, lines “the receiving number” line 9-10, line 8-9, line 12-13. However, there are no previous mentions of these elements. There is insufficient antecedent basis for this limitation in the claim. Claim 15, have similar issues as claim 4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 12, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, and 15 of copending Application No. 17/524772. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially the same limitations as seen below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/225171
Copending Application 17/524772
1. An information processing apparatus comprising: a storing device comprising a plurality of storing regions allocated one to each of a plurality of virtual machines; 
a processing device that is connected to the storing device and that executes the plurality of virtual machines; 
a relay device that is connected to the processing device and that executes a relaying process, serving as a virtual switch that connects the plurality of virtual machines to one another; 
and a transfer processor that transfers data between the plurality of storing regions through the processing device, wherein the relay device obtains, from a first region among the plurality of storing regions, 

a first fragment data of transmission target data stored in the first storing region, the first fragment data indicating a destination of the transmission target data, and outputs, in a case where the destination of the first fragment data is a second storing region among the plurality of storing regions; an instruction instructing the transfer processor to transfer the transmission target data from the first storing region to the second storing region, to the transfer processor, and the transfer processor transfers the transmission target data from the first storing region to the second storing region through the processing device in response to the instruction.
1.An information processing apparatus comprising: a storing device comprising a plurality of storing regions allocated one to each of a plurality of virtual machines; 
a processing device that is connected to the storing device and that executes the plurality of virtual machines; 
a relay device that is connected to the processing device and that executes a relaying process serving as a virtual switch that connects the plurality of virtual machines to one another; 
and a transfer processor that forwards data between the plurality of storing regions, wherein the relay device forwards, in the relaying process, data being to be transmitted and being stored in each of the plurality of storing regions, 

the processing device determines whether or not a header of transmission target data being stored in a first storing region among the plurality of storing regions satisfies a given condition, and in a case where the header satisfies the given condition, the transfer processor forwards the transmission target data from the first storing region to a second storing region serving as a destination of the transmission target data through a path not being used for the relaying process performed by the relay device.
12. A non-transitory computer-readable recording medium having stored therein an information processing program that instructs a computer to execute a process, the computer comprising
a storing device comprising a plurality of storing regions allocated one to each of a plurality of virtual machines, 
a processing device that is connected to the storing device and that executes the plurality of virtual machines, and
a relay device that is connected to the processing device and that executes a relaying process, serving as a virtual switch that connects the plurality of virtual machines to one another, 

the process comprising: at the relay device, obtaining, from a first region among the plurality of storing regions, a first fragment data of transmission target data stored in the first storing region, the first fragment data indicating a destination of the transmission target data; 

outputting, in a case where the destination of the first fragment data is a second storing region among the plurality of storing regions, an instruction instructing to transfer the transmission target data from the first storing region to the second storing region, and at a transfer processor that transfers data between the plurality of storing regions through the processing device, transferring the transmission target data from the first storing region to the second storing region through the processing device in response to the instruction.
9. A non-transitory computer-readable recording medium having stored therein an information processing program that instructs a computer to execute a process, the computer comprising 
a storing device comprising a plurality of storing regions allocated one to each of a plurality of virtual machines, 
a processing device that is connected to the storing device and that executes the plurality of virtual machines, 
a relay device that is connected to the processing device and that executes a relaying process serving as a virtual switch that connects the plurality of virtual machines to one another and that forwards, 
in the relaying process, transmission target data being stored each of the plurality of storing regions, and a transfer processor that forwards data between the plurality of storing regions, the process comprising: 


determining whether or not a header of transmission target data being to be transmitted and being stored in a first storing region among the plurality of storing regions satisfies a given condition; and 

in a case where the header satisfies the given condition, forwarding the transmission target data by the transfer processor from the first storing region to a second storing region serving as a destination of the transmission target data through a path not being used for the relaying process performed by the relay device.

18. A method for processing information executed by a computer comprising a storing device comprising a plurality of storing regions allocated one to each of a plurality of virtual machines, a processing device that is connected to the storing device and that executes the plurality of virtual machines, and a relay device that is connected to the processing device and that executes a relaying process, serving as a virtual switch that connects the plurality of virtual machines to one another, the method comprising: at the relay device, obtaining, from a first region among the plurality of storing regions, a first fragment data of transmission target data stored in the first storing region, the first fragment data indicating a destination of the transmission target data; outputting, in a case where the destination of the first fragment data is a second storing region among the plurality of storing regions, an instruction instructing to transfer the transmission target data from the first storing region to the second storing region, and at a transfer processor that transfers data between the plurality of storing regions through the processing device, transferring the transmission target data from the first storing region to the second storing region through the processing device in response to the instruction.
15. A method for processing information executed by a computer comprising a storing device comprising a plurality of storing regions allocated one to each of a plurality of virtual machines, a processing device that is connected to the storing device and that executes the plurality of virtual machines, a relay device that is connected to the processing device and that executes a relaying process serving as a virtual switch that connects the plurality of virtual machines to one another and that forwards, in the relaying process, data being to be transmitted and being stored each of the plurality of storing regions, and a transfer processor that forwards data between the plurality of storing regions, the method comprising: determining whether or not a header of transmission target data being stored in a first storing region among the plurality of storing regions satisfies a given condition; and in a case where the header satisfies the given condition, forwarding the transmission target data by the transfer processor from the first storing region to a second storing region serving as a destination of the transmission target data through a path not being used for the relaying process performed by the relay device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 11, 12, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (U.S. PG PUB 2014/0064056).
Regarding claim 1, Sakata teaches an Information processing apparatus comprising: 
a storing device comprising a plurality of storing regions allocated one to each of a plurality of virtual machines (see Fig. 15, LV 232A and LV 232 B each allocated to a different virtual machine); 
a processing device that is connected to the storing device and that executes the plurality of virtual machines (see Fig. 2 CPU connected to memory 12); 
a relay device that is connected to the processing device and that executes a relaying process, serving as a virtual switch that connects the plurality of virtual machines to one another (see Fig. 1 Relay Switch; see ¶ [0038] “The relay switches 10A to 10C are transfer switches for transferring packets when the packets are transferred between the racks 20A and 20B. Each relay switch 10A to 10C is connected to the racks 20A and 20B and any one or all of the relay switches 10A to 10C are connected to a management network N. Then, the relay switches 10A to 10C constitute a plurality of paths (multipaths) for communication between the racks 20A and 20B and any of these multipaths constitutes a path with equal cost (ECMP: Equal Cost Multi-Path).”); and 
a transfer processor that transfers data between the plurality of storing regions through the processing device (see ¶ [0193] “After receiving packets from the distribution communication middleware 2215, the virtual NICs 2211 to 2213 send the received packets to the physical NIC 2210; and after receiving packets from the physical NIC 2210, the virtual NICs 2211 to 2213 send the received packets to the distribution communication middleware 2215. Incidentally, when the virtual NICs 2211 to 2213 are not particularly distinguished one from another in the following explanation, they will be simply described as the "virtual NIC."”), 
wherein the relay device obtains, from a first region among the plurality of storing regions, a first fragment data of transmission target data stored in the first storing region (see ¶ [0041] “The rack installation switch 21A sends and receives packets between the racks 20A and 20B via any one of the relay switches 10A to 10C or all the relay switches 10A to 10C. The rack installation switch 21A is connected to the relay switches 10A to 10C and also to the management network N.”),
 the first fragment data indicating a destination of the transmission target data, and outputs, in a case where the destination of the first fragment data is a second storing region among the plurality of storing regions (see ¶[0102] “Then, the flow ID column 324A stores identification information for identifying a flow between a communication device 14 or virtual NIC, to which a MAC address stored in the source MAC address column 324B is assigned, and a communication device 14 or virtual NIC, to which a MAC address stored in the destination MAC address column 324C is assigned. Incidentally, in this example for convenience' sake, expressions "source" MAC addresses and "destination" MAC addresses are used to identify the communication devices 14 or the virtual NICs; however, these expressions do not mean that their communication is one-way communication. Specifically speaking, a source MAC address may sometimes receive packets from a destination MAC address and packets are sent and received bidirectionally between the source MAC address and the destination MAC address.”), 
an instruction instructing the transfer processor to transfer the transmission target data from the first storing region to the second storing region, to the transfer processor, and the transfer processor transfers the transmission target data from the first storing region to the second storing region through the processing device in response to the instruction (see ¶ [0038] “The relay switches 10A to 10C are transfer switches for transferring packets when the packets are transferred between the racks 20A and 20B. Each relay switch 10A to 10C is connected to the racks 20A and 20B and any one or all of the relay switches 10A to 10C are connected to a management network N. Then, the relay switches 10A to 10C constitute a plurality of paths (multipaths) for communication between the racks 20A and 20B and any of these multipaths constitutes a path with equal cost (ECMP: Equal Cost Multi-Path).” See ¶ [0159] “However, if the broadcast packet is transferred to only one physical port (for example, the physical port 211) at the logical port 218 configured as illustrated in FIG. 1 and FIG. 3, only an FDB of one relay switch (for example, the relay switch 10A) is updated. Therefore, when updating FDBs of all the relay switches 10A to 10C, it is necessary to execute processing for copying and transferring a specific broadcast packet (for example, ARP or Reverse ARP) at the logical port 218 to all the member ports.”).
Regarding claim 6, Sakata teaches wherein: 
the relay device comprises a first relay device associated with the first storing region, and a second relay device associated with the second storing region (see Fig. 15, Relay Switch 10A and Switch 10B, each one can be associated with a different LV 232A and 232 B); 
the transfer processor comprises a first transfer processor associated with the first relay device, and a second transfer processor associated with the second relay device (see Fig. 15, two rack installation switch); 
the storing device comprises a third storing region that is used for transferring of data (see Fig. 15, there can be another LV for another virtual machine); 
the first relay device outputs a first instruction instructing the first transfer processor to perform first transfer on the transmission target data from the first storing region to the third storing region, to the first transfer processor (see ¶[0181] “Next, the management server 30 calculates a transfer path to the virtual machine 221, the server 22, or the storage apparatus 23 having the new additional virtual machine 22 and the estimated communication address in accordance with the aforementioned path calculation procedures according to the first embodiment and judges whether the path is routed through the ECMP network or not (S28). Under this circumstance, the path decision procedures in the aforementioned section (1-3) are executed, assuming that the connection switch of the new additional virtual machine 22 is the rack installation switch 21 identified above in step S25.”); 
the first transfer processor executes, in response to the first instruction of the first transfer, a first transferring process that transfers the transmission target data from the first storing region to the third storing region through the processing device (see ¶[0200] “After receiving the request from the distribution communication middleware 2215 to create the virtual NICs 2211 to 2213 for distribution transfer, the management server 30 acquires the assigned address list by referring to the assigned MAC address column 322F of the virtual machine information table 322 (S43).”); 
the second relay device outputs a second instruction instructing the second transfer processor to perform second transfer of the transmission target data from the third storing region to the second storing region, to the second transfer processor (see ¶[0159] “Therefore, when updating FDBs of all the relay switches 10A to 10C, it is necessary to execute processing for copying and transferring a specific broadcast packet (for example, ARP or Reverse ARP) at the logical port 218 to all the member ports.” see ¶[0038] “The relay switches 10A to 10C are transfer switches for transferring packets when the packets are transferred between the racks 20A and 20B. Each relay switch 10A to 10C is connected to the racks 20A and 20B and any one or all of the relay switches 10A to 10C are connected to a management network N. Then, the relay switches 10A to 10C constitute a plurality of paths (multipaths) for communication between the racks 20A and 20B and any of these multipaths constitutes a path with equal cost (ECMP: Equal Cost Multi-Path).”); and 
the second transfer processor executes a second transferring process that transfers the transmission target data from the third storing region to the second storing through the processing device in response to the second instruction and completion of the first transferring process (see ¶[0038] “The relay switches 10A to 10C are transfer switches for transferring packets when the packets are transferred between the racks 20A and 20B. Each relay switch 10A to 10C is connected to the racks 20A and 20B and any one or all of the relay switches 10A to 10C are connected to a management network N. Then, the relay switches 10A to 10C constitute a plurality of paths (multipaths) for communication between the racks 20A and 20B and any of these multipaths constitutes a path with equal cost (ECMP: Equal Cost Multi-Path).”).
Regarding claim 10, Sakata teaches wherein the transfer processor is included in the processing device (see ¶[0171] “all transfer processing is executed at Layer 2. Moreover, packets to be transferred are Ethernet frames. Then, in the following explanation, the management server 30 will be described as a subject of the processing; however, needless to say, actually the CPU 11 in the management server 30 executes the processing in cooperation with various programs stored in, for example, the memory 12.”).
Regarding claim 11, Sakata teaches wherein: the relay device is connected to the processing device through a first input and output bus (see ¶[0070] “. Then, the rack installation switch 21 is configured in the same manner as the relay switch 10; and the server 22 and the storage apparatus 23 are configured in the same manner as the relay switch 10, except that they include only the I/O port in the communication device 14,”); and 
the transfer processor is connected to the processing device through a second input and output bus different from the first input, and output bus (see ¶[0066] “The communication device 14 comprises, for example, an NIC (Network Interface Card), an I/O port, and a management port, is connected to the rack 20 via the I/O port, and is connected to the management network N via the management port. Moreover, the communication device 14 comprises one or more physical ports, that is, the I/O port and the management port, on one communication device 14.”).
Regarding claim 12, is a non-transitory medium claim, corresponding to claim 1 above, therefore, it is rejected for the same reasons as claim 1. In addition  Sakata teaches a non-transitory computer-readable recording medium having stored therein an information processing program that instructs a computer to execute a process (see Fig. 2 Memory).
Regarding claim 17, is a medium claim, corresponding to claim 6 above, therefore it is rejected for the same reasons as claim 6.
Regarding claim 18, is a method claim, corresponding to claim 1 and 12 above, therefore, it is rejected for the same reasons as claim 1 and 12. 
Regarding claim 20, is a method claim, corresponding to claim 6 above, therefore it is rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 8, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (U.S. PG PUB 2014/0064056) as applied to claims 1, 12, and 18 above, and further in view of Lopez (U.S. PG PUB 2016/0191385).
Regarding claim 2, Sakata does not expressly disclose, however Lopez teaches wherein the relay device attaches, to the first fragment data, second data including a storing address of the transmission target data in the first storing region (see ¶[0005] “The method includes receiving a first CCN interest packet including a name for a first content object from a user equipment in an access network, storing a fragmentation stream identifier in a header of the first CCN interest packet, and setting a path minimum maximum transmission unit (MTU) in the first CCN interest packet to an MTU value required by a link between the CCN gateway and a node forwarding the first CCN interest packet to the CCN gateway. The method further includes forwarding the first CCN interest packet with updated fragmentation stream identifier and path minimum MTU toward a content provider, receiving a set of packets of including fragments of the first content object from the content provider, reassembling and verifying the first content object from the set of packets, and refragmenting the first content object to minimum MTU of the access network and storing the refragmented first content object in the content store. The first content object is then returned to the user equipment in the access network.”), executes the relaying process on the first fragment data attached with the second data, and generates the instruction, based on the second data attached to the first fragment data (see ¶[0071] “If the fragmentation process is not being bypassed, then the fragmentation stream identifier (FragmentationStreamID) can be generated and inserted into the header of the CCN interest packet or if already present it can be retrieved (Block 411) from the received CCN interest packet and stored locally in the PIT or similar location for use in defragmenting (Block 413). The received CCN interest packet is updated by setting the path minimum MTU to be the an MTU value required by a link between the CCN gateway and a node (e.g., a next hop) forwarding the CCN interest packet toward the content provider or the node that forwarded the CCN interest packet to the CCN gateway (Block 415). The path minimum MTU is updated when this adjacent link MTU is lower than the value currently in the path minimum MTU of the CCN interest packet. After this field has been updated, then the CCN interest packet can be forwarded toward the content provider (Block 417). The content provider services the CCN interest packet and will return the requested content object.”), at a virtual port of an output destination of the relaying process (see ¶[0095] “A virtual access point (VAP) is a logical connection point on the NVE for connecting external systems to a virtual network; a VAP can be physical or virtual ports identified through logical interface identifiers (e.g., a VLAN ID).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sakata by adapting the teachings of Lopez to handling the fragmentation of a content object across a set of packets when retrieving content in information centric networking (ICN) networks for efficiency (see ¶[0001] of Lopez).
Regarding claim 5, Sakata does not expressly disclose, however Lopez teaches wherein: the relay device comprises a physical port connected to an interface that communicates with an external entity to the information processing apparatus (see ¶[0083] “The special-purpose network device 602 includes networking hardware 610 comprising compute resource(s) 612 (which typically include a set of one or more processors), forwarding resource(s) 614 (which typically include one or more ASICs and/or network processors), and physical network interfaces (NIs) 616 (sometimes called physical ports), as well as non-transitory machine readable storage media 618 having stored therein networking software 620”); and in a case where the destination of the first fragment data is the external entity, the physical port obtains subsequent data to the first fragment data in the transmission target data from the first storing region, and outputs the transmission target data obtained by combining the first fragment data and the subsequent data to the interface (see ¶[0036] “The FIB is equivalent to the routing table in IP, where destination addresses and networks for particular content objects identified by CCN names are matched with an output interface. In CCN, the IP prefixes utilized for matching on the routing table are replaced with content name prefixes of the CCN names.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sakata by adapting the teachings of Lopez to handling the fragmentation of a content object across a set of packets when retrieving content in information centric networking (ICN) networks for efficiency (see ¶[0001] of Lopez).
Regarding claim 8, Sakata does not expressly disclose, however Zhao teaches wherein the first relay device attaches, to the first fragment data, second data including a storing address of the transmission target data in the first storing region and a data size of the transmission target data (see ¶[0091] “For example, a VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet; where IP header information includes source IP address, destination IP address, source port, destination port (where “source port” and “destination port” refer herein to protocol ports, as opposed to physical ports of a ND), transport protocol (e.g., user datagram protocol (UDP) (RFC 768, 2460, 2675, 4113, and 5405), Transmission Control Protocol (TCP) (RFC 793 and 1180), and differentiated services (DSCP) values (RFC 2474, 2475, 2597, 2983, 3086, 3140, 3246, 3247, 3260, 4594, 5865, 3289, 3290, and 3317).” See ¶[0059] “The embodiments provide a better utilization of resources as the embodiments don't store duplicated information in the CCN router caches due to different fragmentation sizes.”), 
and changes, in transferring the first fragment data to the second relay device when performing the relaying process on the first fragment data attached with the second data, the storing address included in the second data attached to the first fragment data to an address of the third storing region; and the second relay device generates the second instruction based on the second data attached to the first fragment data (see ¶[0084] “A network interface (NI) may be physical or virtual; and in the context of IP, an interface address is an IP address assigned to a NI, be it a physical NI or virtual NI. A virtual NI may be associated with a physical NI, with another virtual interface, or stand on its own (e.g., a loopback interface, a point-to-point protocol interface). A NI (physical or virtual) may be numbered (a NI with an IP address) or unnumbered (a NI without an IP address). A loopback interface (and its loopback address) is a specific type of virtual NI (and IP address) of a NE/VNE (physical or virtual) often used for management purposes; where such an IP address is referred to as the nodal loopback address. The IP address(es) assigned to the NI(s) of a ND are referred to as IP addresses of that ND; at a more granular level, the IP address(es) assigned to NI(s) assigned to a NE/VNE implemented on a ND can be referred to as IP addresses of that NE/VNE.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sakata by adapting the teachings of Lopez to handling the fragmentation of a content object across a set of packets when retrieving content in information centric networking (ICN) networks for efficiency (see ¶[0001] of Lopez).
Regarding claims 13, and 16, are medium claims corresponding to apparatus claims 2 and 5 above, respectively, therefore they are rejected for the same reasons as claims 2 and 5.
Regarding claim 19 is a method claims corresponding to apparatus claims 2 above, respectively, therefore it is rejected for the same reasons as claim 2.


Claim(s) 3, 4, 7, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (U.S. PG PUB 2014/0064056) as applied to claims 1 and 12 above, and further in view of Zhao et al. (U.S. PG PUB 2019/0129873).

Regarding claim 3, Sakata does not expressly disclose, however Zhao teaches wherein: the first storing region stores the storage number of one or more of the transmission target data being stored and the transferring number of transmission target data having been transferred to destinations among the one or more transmission target data (see ¶[0062] “The avail array further records an index tag of an already-submitted I/O request chain, which may be called the index tag of the I/O request chain already submitted the first, and represented with Avail_idx. In the avail array, the Avail_idx points to a starting position of next free I/O request chain to be submitted. An initial value of Avail_idx is 0, the value of Avail_idx increases by 1 once the Guest kernel submits one I/O request chain. For example, in FIG. 3, the Guest kernel submitted three I/O request chains, whereupon the value of Avail_idx is equal to 3.”); the transfer processor updates, upon transferring each of the one or more transmission target data, the transferring number (see ¶ [0063] “The used array is used to store a starting position of the I/O request chain upon completion of the processing of the Backend program; meanwhile, the used array further records an index tag of an already-completed I/O request, which may be called the index tag of the I/O request chain already completed the first, and represented with Used_idx.”); and the processing device manages, based on the storage number and the transferring number, a holding region that stores the one or more transmission target data in the first storing region to be releasable in execution of a first virtual machine associated with the first storing region (see ¶ [0063] “The used array is used to store a starting position of the I/O request chain upon completion of the processing of the Backend program; meanwhile, the used array further records an index tag of an already-completed I/O request, which may be called the index tag of the I/O request chain already completed the first, and represented with Used_idx. In the used array, the Used_idx points to a starting position of an I/O request chain to be completed next. An initial value of the Used_idx is 0, and the value of Used_idx increases by 1 once the Backend program finishes processing one I/O request chain. As shown in FIG. 3, the value of Used_idx may be equal to 2 at this time.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sakata by adapting the teachings of Zhao to provide an I/O request processing method in a virtual machine (see ¶[0006] of Zhao).

Regarding claim 4, Sakata does not expressly disclose, however Zhao teaches wherein: the second storing region stores the number of storage regions to store one or more of the transmission target data having been received and the receiving number of the one or more transmission target data having been received (see ¶[0066] “At the side of Guest kernel, namely, at the frontend side of the Guest kernel, when one I/O request is submitted into the Desc ring each time, a variable last_Avail_idx stored at the side of Guest kernel increases by 1, the variable last_Avail_idx is a index tag of the second already-submitted I/O request chain, and its initial value is 0. Meanwhile, the Avail_idx in the avail array in the Vring structure increases by 1. Likewise, the initial value of last_Avail_idx is 0.”); the transfer processor updates, upon transferring each of the one or more transmission target data, the receiving number (see ¶[0105] “For example, in the case shown in FIG. 3, it is feasible to, after the backend device of the Guest kernel finish sending the I/O request chain 2, add 1 to last_Avail_idx, and then, after the I/O request chain is completed, add 1 to last_Used_idx, right exiting abnormally before the processing of the I/O request chain 2 is completed.”); and the processing device manages, based on the number of the storage regions and the receiving number, one or more of the storage regions in the second storing region to be releasable in execution of a second virtual machine associated with the second storing region (see ¶ [0065] “In addition, it needs to be appreciated that the processing of the I/O request chain at the first position and the I/O request chain at the third position in FIG. 3 is completed, the Desc ring releases a space at a corresponding position to store a new I/O request chain, and remaining free storage lattices are connected together to form a ring.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sakata by adapting the teachings of Zhao to provide an I/O request processing method in a virtual machine (see ¶[0006] of Zhao).

Regarding claim 7, Sakata does not expressly disclose, however Zhao teaches wherein the first relay device transmits completion notification of the first transferring process to a virtual port of a transmission source of the transmission target data in response to the first instruction (see ¶[0068] “In the Backend program, it is also feasible to store the index tag of the currently already-processed I/O request chain, namely, last_Used_idx, which may be called the index tag of the second already-completed I/O request chain, and, after one I/O request chain is completed each time, increase the value of the last_used_idx by 1 and increase the Used_idx in the Vring structure by 1. Likewise, the initial value of the last_Used_idx is also 0.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sakata by adapting the teachings of Zhao to provide an I/O request processing method in a virtual machine (see ¶[0006] of Zhao).

Regarding claim 9, Sakata does not expressly disclose, however Zhao teaches wherein the second instruction is an instruction to start the second transfer after the first transferring process is completed (see ¶[0071] “For example, the I/O request chains submitted by the side of the Guest kernel are 1, 2, 3, so the avail array in the Vring stores the I/O request chains 1, 2, 3, the value of Avail_idx is 3, and the fourth position is pointed to. At this time, the Backend program completes two I/O request chains, namely I/O request chains 1 and 3, the value of Used_idx is 2, and the third position is pointed to. If the Backend program interrupts abnormally at this time, after reconnection, the last_avail_idx and last_used_idx of the backend program are both set as 2 (namely, point to the third position). Then, if the I/O request chain directly begins to be processed, the third I/O request chain is re-submitted again, but in fact, what needs to be processed is the second I/O request chain.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sakata by adapting the teachings of Zhao to provide an I/O request processing method in a virtual machine (see ¶[0006] of Zhao).
Regarding claims 14 and 15, are medium claims corresponding to apparatus claims 3 and 4, above respectively, therefore they are rejected for the same reasons as claims 3 and 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194